Citation Nr: 1812800	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-04 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to January 16, 2012 and since March 1, 2013 for right knee internal derangement, post-operative residuals of a lateral meniscus tear (hereinafter "right knee disability").

2.  Entitlement to a rating in excess of 10 percent prior to February 1, 2013 and in excess of 30 percent since April 1, 2014 for left knee post-surgical changes in the medial collateral ligament, distal strain of patellar tendinosis (hereinafter "left knee disability").

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Carl K. Price, Agent


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1961 to April 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Since the December 2015 Statement of the Case and prior to certification of the case to the Board in December 2017, additional evidence relevant to the issues of entitlement to higher ratings for service-connected bilateral knee disabilities have been obtained and associated with the record.  Such evidence includes a February 2016 VA Disability Benefits Questionnaire (DBQ) examination for knee and lower leg conditions.  As a result, the Board finds that the AOJ should have initial consideration of the evidence prior to review by the Board.  See 38 C.F.R. § 19.37 (2017).

In addition, during the appeal period for the issues of entitlement to higher ratings for service-connected bilateral knee disabilities, the Veteran submitted a VA Form 21-8940 requesting entitlement to a TDIU in January 2016.  The Veteran specified his service-connected bilateral knee disabilities and right hip disability prevent him from securing or following any substantially gainful occupation.  As a result, the Board finds that the issue of a TDIU has been raised by the record in connection with the remaining claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As the readjudication of the increased rating claims may have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the Veteran's claims for increased ratings for his knee disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records that have not already been associated with the claims file to include those dated since November 2015 from the VAMC in Columbus, Ohio.

Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran must be notified.

2.  Then, readjudicate the claims after a review of the evidence, including the February 2016 VA DBQ examination of the Veteran's knees and any other evidence obtained as a result of this remand.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


